Citation Nr: 1821663	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-18 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his brother, and a friend


ATTORNEY FOR THE BOARD

T. Berry, Counsel

INTRODUCTION

The Veteran had active Army service from January 1991 to July 1991, including service in Southwest Asia; he had more than 14 years of reserve service prior to his active service.

This appeal initially came before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the appeal in November 2015 and September 2017.  

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.


FINDINGS OF FACT

For the entire period on appeal, the weight of the evidence shows that the Veteran's CFS has resulted in symptoms that were nearly constant and restricted routine daily activities to 50 to 75 percent of the pre-illness level.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but not higher, for CFS have been met.  38 U.S.C. § 1155, 5107 (West 2012); 38 C.F.R. § 4.3, 4.7, 4.88b, Diagnostic Codes (DCs) 8863-6354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was initially granted service connection for CFS with by a rating decision issued in February 2007, with a disability rating of 20 percent, on a presumptive basis due to the Veteran's in-country service in Southwest Asia.  When the Veteran filed his initial claim for CFS, he characterized the matter as an undiagnosed illness with joint pain, fatigue, headaches, sleep problems and respiratory problems.  In the November 2015 Board remand, the issues of headaches, sleep apnea, a mental health disability, and a cardiovascular disability, all as secondary to chronic fatigue syndrome.  These matters have been separately considered by the RO and, as such, will not be considered in this decision. 

In November 2009, the Veteran was reexamined by VA to assess the severity of his disability.  In January 2010, the Veteran's 20 percent disability rating was continued, which initiated the instant appeal.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran's service connected disability is rated under Diagnostic Code 8863-6354.  Diagnostic Code 8863 indicated undiagnosed condition, systemic diseases.  Diagnostic Code 6354 indicates CFS.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the rating.  38 C.F.R. § 4.27 (2017).  Here, the hyphenated diagnostic code indicates that an undiagnosed condition/systemic disease is rated, by analogy, under the criteria for impairment for CFS. 

CFS is evaluated under Diagnostic Code 6354.  Under that Diagnostic Code, CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms. 

A 10 percent disability rating is warranted for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2017).

A 20 percent disability rating is warranted for signs and symptoms of CFS which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2017).

A 40 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2017).

A 60 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2017).

A maximum 100 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2017).

Additionally, a Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

As mentioned, the Veteran was examined by VA in November 2009 to assess the severity of his CFS.  At that time, the Veteran reported constant muscle aches, drowsiness, constant fatigue, nightmares occurring four to five times a week, weakness in both arms and legs, and constant headaches.  He stated that his daily activities are significantly impaired by the fatigue as he does not have energy to exercise or do outdoor activities.  However, the Veteran denied migratory joint pain or neuro psych symptoms.  He also denied incapacitating episodes in which he was prescribed bedrest by a physician, and any cognitive impairment.  The examiner noted that the Veteran did not require continuous medication for his CFS.  Upon physical examination, the examiner noted the Veteran appeared fatigued but not lethargic.  There was also no cervical or axillary adenopathy.  No further comment or findings was provided.  

The Veteran submitted a statement from his private physician, dated February 2010, noting in relevant part that the Veteran suffers from increased muscle aching and joint pains, which cause difficulty with ambulation.  

The Veteran's was next examined by VA in May 2012.  At the time of this examination, the symptoms reported by the Veteran and the findings of the examiner were repetitive of the November 2009 examination.  Specifically, the Veteran again reported constant aches and pains, fatigue, headaches, and nightmares.  There were similarly no findings of migratory joint pain, cognitive impairment, incapacitating episodes, or the need for continuous medications.  

In February 2016, the Veteran was again examined by VA to assess the severity of his CFS.  The Veteran reported the same symptoms as previously noted in the November 2009 and May 2012 examinations, but states that there is a continual, gradual decline in activity tolerance.  The VA examiner again noted no evidence of incapacitating episodes, cognitive impairment, or the continuous use of medication for his CFS.  The examiner did indicate that the frequency of the Veteran's symptoms of exertional fatigue are most likely due to his multiple medical conditions, which are unrelated to CFS.  Further, while his CFS restricts routine daily activities, as compared to the pre-illness level, the examiner stated that the Veteran's decline in activity tolerance and restriction of routine daily activities is predominantly due to multiple diagnosed conditions which are not related to his previously granted condition of CFS.  

The Board also notes that VA and private treatment records dated through September 2017 are associated with the claims file.  These records are consistent with the examination findings noted above, and do not provide any additional symptoms relevant to the current severity of the Veteran's CFS that has not already been addressed.  For example, there is no evidence of incapacitating episodes, cognitive impairment, or the use of continuous medication for the Veteran's CFS symptoms.  The Veteran, however, has consistently reported that he is constantly in pain from headaches and muscle aches, is fatigued, and nightmares, all of which impact his daily activities.  These statements are further noted in the testimony presented by the Veteran and other lay witness during his Board hearing. 

Resolving all doubt in favor of the Veteran, the Board finds that the symptoms associated with the Veteran's service-connected CFS have more nearly approximated a level to be nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level for the entire period on appeal.  In addition, although the VA examiners have determined that the Veteran's disability is less severe than that warranting a 40 percent rating; the Veteran's credible report of his impairment remained basically constant throughout the period on appeal.  Affording the Veteran the benefit of the doubt, the Board finds that the criteria for a 40 percent schedular rating for CFS have been met for the entire period on appeal.

The Board has also considered entitlement to a disability rating in excess of 40 percent.  However, the Veteran has not expressed this desire as noted above, nor is there any evidentiary indication that the Veteran's CFS symptoms were so severe that his routine daily activities were restricted more than 50 percent, much less, almost completely restricted, or that they occasionally precluded self-care.  38 C.F.R. DC 6354 (2017).  The Board therefore finds that the evidence of record does not justify the assignment of at the higher 60 or 100 percent ratings at any point during this appeal. 

Accordingly, the Board finds that the symptomatology reported by the Veteran and shown in the record is consistent with the 40 percent rating the Board is assigning, but the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C. § 5107 (b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 40 percent disabling, but no higher, for chronic fatigue syndrome is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


